Title: From Alexander Hamilton to Daniel Jackson, 1 October 1799
From: Hamilton, Alexander
To: Jackson, Daniel


          
            Sir,
            New York Octor. 1st. 99
          
          I have received your letters of the twelfth of September and of the thirty first of August with their enclosures.
          In answer to your enquiry with respect to medicines, and the Hospitals I have to observe that so far as rel may relate to marine supplies and arrangements you have no measures to take in the business. It will be proper for you in future, to direct the surgeons to furnish you with exact returns of the medicine and articles which may be wanting for the use of the Hospitals—These you will examine with care and if you think them reasonable shall draw on the Contractor for the Articles which they contain But will appear to the troops under your command medical supplies will be furnished by the Contractors. You will direct the Surgeons to furnish you with exact returns of the — articles wanted which you will examine with due care and give orders on the Contractors for the articles stated to be which may be deemed necessary. This being a case in which great abuse has been practiced,  particular attention will be requisite—In your statement of the repairs that will be necessary to the barracks on Castle Island you have reference I presume to the idea of stationing infantry in them.  Under  this presumption and supposing them to be sufficient  for the garrison I give you no directions on the subject.
          If the barracks at Salem can be filled for the number of men you contemplate stationing there at an expence not exceeding fifty dollars you will have the repairs made. Should it be otherwise you will report to me on the subject.
          In future you will be so good as to state to me in your estimates of repairs not merely the gross amount but a particular specification of items. The old regulations on the subject of fuel will continue to be observed. The new regulations which I transmitted on that subject in the idea  that they would be established, have not yet been adopted. The idea you state is certainly just that orders should be given to the superior rather than the Inferior officer except in cases of emergency when recurrence to the superior may be attended with injury to the service—I have written to Major Tousarde on the subject, and I trust, all future trust collision will in future be prevented.
          I am content with what you have done respecting the two soldiers mustered out, but in future you will transmit to me the proper certificates that I may give orders for discharges. I have no objection to you taking up your quarters in Newport if you think that the most convenient position.
          With consn. I am Sir
          Major Jackson
        